DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 06, 2020 and December 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Fuse et al. [US 20050035684 A1] teaches a positioning system and/or an exposure apparatus having a damping mechanism to be used in a vacuum ambience, with small degassing and small dust creation; and expandable and contractable tube may preferably be a metal bellows (expandable and contractable member having a tubular or cylindrical shape, surrounding the outer peripheral surface of the piezoelectric device), from the standpoint of degassing or dust creation.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a system as claimed, more specifically, the system comprising a bellows disposed between the base and the optic mount, wherein the bellows, the base, and the optic mount define an actuator compartment 
	With regard to claim 13, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically the method comprising steps of providing an actuator disposed between the optic mount and a base, wherein a bellows is disposed between the base and the optic mount, wherein the bellows, the base, and the optic mount define an actuator compartment therebetween, and wherein the bellows provides a seal between the base and the optic mount; reducing a pressure in the vacuum chamber with a vacuum pump; and reducing a pressure in the actuator compartment with the vacuum pump, wherein gas evacuated from the actuator compartment passes through a filter assembly between the actuator compartment and the vacuum chamber, and wherein the filter assembly includes a first filter, a purifier medium, and a second filter, in combination with the other elements required by claim 13.
	Claims 2-12 and 14-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/Primary Examiner, Art Unit 2882